UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7752


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BRIAN JOHNSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:09-cr-00307-FL-1; 5:11-cv-00582-FL)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Johnson, Appellant Pro Se.      Matthew Fesak, Jane J.
Jackson, Assistant United States Attorneys, Shailika K. Shah,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian      Johnson    seeks      to    appeal     the      district          court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability        will     not        issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies       this    standard         by

demonstrating           that    reasonable         jurists     would        find      that     the

district      court’s         assessment    of      the    constitutional            claims       is

debatable     or     wrong.        Slack      v.    McDaniel,       529     U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                                 Accordingly,

we deny     Johnson’s          motion   for    appointment          of    counsel,         deny    a

certificate        of     appealability        and        dismiss     the       appeal.           We

dispense      with       oral     argument       because      the        facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3